Citation Nr: 9933300	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  95-30 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, S.D.



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1943 to April 
1946.  The appellant is his widow.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a September 1991 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  By means of an order dated in 
August 1997, the Board remanded this case for further 
development.  Additional development has been accomplished 
and the case is returned to the Board for a decision.


FINDINGS OF FACT

1.  All evidence that is available and necessary for an 
equitable disposition of the appellant's claim has been 
developed.

2.  The veteran underwent a Starr-Edwards prosthesis removal 
with insertion of Bjork-Shiley aortic valve No. 23 at a VA 
hospital in 1973.

3.  The veteran died in May 1989.  The death certificate 
states that his death was due to cardiorespiratory arrest due 
to bilateral aspiration pneumonia (own secretions), due to 
dementia.  Other significant conditions contributing to death 
but not resulting in the underlying cause were prosthetic 
heart valve and atrial fibrillation decubitus.

4.  The treatment rendered by VA to the veteran in 1973, and 
the subsequent follow-up care, did not result in or 
contribute to the veteran's death. 


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 have not been met.  38 U.S.C.A. § 1151 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  She has not alleged that any records of probative 
value and which have not already been associated with the 
claims folder are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed, and 
that the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

The relevant medical evidence of record includes a letter 
from a private medical doctor, dated in March 1972, which 
states that the veteran had had rheumatic heart disease, 
arteriosclerosis, and aortic stenosis requiring aortic 
valvular replacement in 1968.  This was reportedly 
accomplished at a private hospital.  The operative procedure 
was successful; however, he continued to have severe weakness 
and mechanical type of anemia due to the effect of the valve.  

VA medical records indicate that in April 1973, the veteran 
was hospitalized for hemolytic anemia secondary to Starr-
Edwards valve.  His hospital discharge summary notes that he 
had a history of rheumatic heart disease with severe aortic 
stenosis and that he had had a Starr-Edwards valve inserted 5 
years earlier.  During this hospitalization, he underwent 
cardiac catheterization, removal of the Starr-Edwards 
prosthesis, and insertion of a Bjork-Shiley aortic valve No. 
23.  Post-operatively, he was troubled by an episode of 
atrial flutter which converted to atrial fibrillation.  A 
systolic ejection murmur, Grade II, could be heard at the 
left sternal border.  He was given medication and he finally 
converted to a sinus rhythm.  Discharge plans were that he 
was to be followed by his private physician due to his 
distance from the VA hospital; however, he was to return to 
the VA hospital in 2 weeks.  Subsequent VA (and private) 
medical records indicate that he continued to receive follow-
up care for his heart (as well as other) disability.  

According to the death certificate, in May 1989, the veteran 
died due to cardiorespiratory arrest due to bilateral 
aspiration pneumonia (own secretions), due to dementia.  Also 
according to the death certificate, other significant 
conditions contributing to death but not resulting in the 
underlying cause were prosthetic heart valve and atrial 
fibrillation decubitus.  His terminal hospital report notes 
that he was admitted in February 1989.  His medical history 
included senile dementia, atrial fibrillation, hypertension 
with aortic valve replacement with metallic valve, anemia, 
decubitus, adult-onset diabetes, and urinary tract infection.  
He underwent various diagnostic testing and therapeutic 
measures during this hospitalization.  "[He] was found cold 
and clammy [date not stated, but likely on the day of death], 
cyanotic with greyish secretions and large amounts of mucous 
in the oral cavity.  [He] was placed on O2 at two 
liters/minute.  His color remained poor.  His blood pressure 
dropped to 110/70, pulse 72, respirations to 36[,] and he was 
found without vital signs at 3:15 p.m."  It was felt that he 
may have aspirated on his own secretions as a terminal event.   

The appellant claims that the Bjork-Shiley valve that VA 
inserted was defective and that this prosthetic heart valve 
contributed to the veteran's death.  She also submitted a 
newspaper article which addressed the fact that the Bjork-
Shiley valves were defective.

A VA medical opinion, dated in October 1998, indicates that a 
cardiologist reviewed and provided a summary of the veteran's 
medical history, and answered questions posed by the Board in 
the following manner.  In response to the question of whether 
the medical care provided by VA from 1973 to 1989 was 
properly administered with regard to the implantation of the 
aortic prosthesis and follow-up treatment, the examiner 
stated that the medical therapy in this case was very 
appropriate and very intensive.  The diagnosis of hemolytic 
anemia secondary to the Starr-Edwards valve was made in the 
VA system and the appropriate replacement of the valve was 
carried out.  His subsequent notes reflect conscientious 
care.

In response to the question of whether the medical treatment, 
to include the implantation of the valve prosthesis, 
administered by VA in 1973, caused or materially contributed 
to the veteran's death in 1989, the examiner stated that the 
cardiac surgery or cardiac condition did not contribute to 
the veteran's demise.  

In response to the question of whether the medical treatment, 
to include the surgical valve implantation, aggravated the 
existing heart disease and so contributed materially to the 
veteran's death, the examiner stated that the veteran had 
underlying rheumatic heart disease with aortic stenosis.  At 
the time of his initial valve replacement, the Starr-Edwards 
valve was considered state of the art.  The development of 
hemolysis due to this valve was an accepted but rare 
complication.  He required a second open heart procedure to 
replace this valve.  Two open heart operations are very 
traumatic to the body, but the underlying etiology remains 
the aortic stenosis, which required (and was not aggravated 
by) the valve replacement.  The second operation was 
complicated by atrial fibrillation.  This was a recognized 
complication of open heart surgery.  It is also a very 
frequent complication of rheumatic heart disease.  The 
examiner did not feel that the atrial fibrillation 
contributed materially to the veteran's death.  The 
possibility that his subsequent syncopal episodes were due to 
cerebral emboli, although this was never documented, could 
not be excluded.  In general, this would show up on a CAT 
scan.  The family did state that following the second 
operation, he never fully recovered.  Two open heart 
surgeries can cause severe debilitation.  However, the 
original condition remains critical aortic stenosis.

In response to the question of to what extent, if any, did 
the veteran's heart disease play a role in his death, the 
examiner stated that the veteran died of aspiration 
pneumonia.  He had underlying senile dementia which was a 
contributing factor.  The examiner did not feel that the 
veteran's cardiac condition played any role in his demise.  

Under the relevant provisions of 38 U.S.C.A. § 1151, it is 
stipulated that, where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical, or surgical treatment, awarded 
under any of the laws administered by the Secretary (of VA), 
and not the result of such veteran's own willful misconduct, 
and such injury or aggravation results in additional 
disability to or the death of such veteran, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation was service connected.  38 U.S.C.A. 
§ 1151 (West 1991).

In the case at hand, the record indicates that the veteran 
underwent heart valve replacement and subsequent treatment by 
VA.  Despite complication from the valve replacement, a 
cardiologist has reviewed the record and opined that VA 
treatment was both proper and conscientious.  The 
cardiologist also opined that neither the heart valve 
replacement nor the subsequent complications contributed to 
the cause of the veteran's death.  In fact, the cardiologist 
found that that the veteran's cardiac condition did not play 
any role in his demise.  The Board notes the appellant's 
assertions as to the contributing cause of the veteran's 
death; however, she does not have the requisite medical 
expertise to provide such an opinion.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Further, the medical 
opinion of record refutes her assertions. As such, the Board 
finds that the claim must be denied. 


ORDER

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

